Citation Nr: 0214906	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for neurovascular 
disturbances of feet, currently evaluated as 10 percent 
disabling.

[The issue of entitlement to an evaluation in excess of 
10 percent for hypertension will be the subject of a later 
decision.]


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to August 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for neurovascular disturbances of feet.

In February 2001, the Board denied an evaluation in excess of 
10 percent for neurovascular disturbances of feet.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2002, 
the Court remanded the claim, stating that the Board had 
failed to address the Veterans Claims Assistance Act of 2000.

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
hypertension.  When it is completed, the Board will provide 
notice of the development as required by law and allow the 
veteran to respond with additional evidence and/or argument.  
The Board will then prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  Neurovascular disturbances of the left foot are currently 
manifested by pain and numbness. 

2.  Neurovascular disturbances of the right foot are 
currently manifested by pain and numbness.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for 
neurovascular disturbances of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2001).

2.  The criteria for a 10 percent evaluation for 
neurovascular disturbances of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
February 1999 rating decision, the April 1999 statement of 
the case, and the February 2001 Board decision.  
Specifically, he was provided with what symptoms were needed 
to warrant an increased evaluation for his service-connected 
neurovascular disturbances of feet.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In April 2001, the RO 
wrote the veteran a letter, telling him that it would obtain 
any evidence pertaining to his claim that was in the custody 
of a federal department or agency, including VA medical 
records.  The RO stated that if the veteran had received 
private treatment that he needed to complete a VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
so that it could obtain any relevant private medical records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO has obtained the 
veteran's service medical records from the National Personnel 
Records Center, and they appear to be intact.  During this 
appeal, the veteran has not indicated having received any 
private treatment for his feet.  He stated he had received 
treatment at VA, which records have been received and 
associated with the claims file.  Following the case having 
been sent back from the Court, the Board, in September 2002, 
provided the veteran with 90 days to submit additional 
evidence and/or argument.  That same month, the veteran 
stated he had no other evidence or argument to submit and 
asked that the Board review his case.  Finally, in accordance 
with the duty to assist, the RO had the veteran undergo two 
examinations in relation to his claim.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran, specifically when 
VA has met its duties.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Decision

Service connection for neurovascular disturbances of feet was 
granted by means of a March 1995 rating decision and assigned 
a noncompensable evaluation, effective August 9, 1994.  In an 
October 1997 decision, the Board granted a 10 percent 
evaluation.  The RO effectuated the grant in a December 1997 
rating decision and assigned an effective date of August 9, 
1994.

In September 1998, the veteran filed a claim for an increased 
evaluation.

VA treatment records dated from June 1998 to August 1998 show 
that the veteran was treated for several disorders.  A June 
1998 entry noted that the veteran had complaints including 
pain in his legs.  He reported that he could not stand for 
longer than forty-five minutes.  The examiner indicated that 
the veteran's problems included cold exposure to the feet.

A February 1999 VA examination report shows that the veteran 
complained of intermittent numbness and paresthesias in both 
legs from the knees down, especially when standing for a long 
time.  He stated that all of the paresthesia would disappear 
when he changed his body position.  The examiner stated that 
the veteran had normal muscle tone and strength with no 
atrophy, vesiculation or abnormal movements present.  The 
examiner indicated that the sensory examination was intact 
throughout all modalities and that deep tendon reflexes were 
1+ and symmetrical.  The impression included normal 
neurological examination in an individual with transient 
paresthesias associated with certain body positions or 
repetitive movements.

A separate February 1999 VA examination report shows that the 
veteran reported that his feet hurt day and night.  He stated 
that the pain was not necessarily related to exercise, but 
was related to standing.  The examiner noted that the 
veteran's feet were warm without ulceration, discoloration or 
tissue loss.  He added that there was no hair loss or muscle 
atrophy.  The examiner indicated that the dorsalis pedis and 
posterior tibial pulses were 2+ bilaterally.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (2001).  When there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, a 20 percent evaluation is warranted.  Id.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 30 percent 
evaluation is warranted.  Id.  When evaluating residuals of a 
cold injury, each part affected is to be rated separately.  
Id. at Note (2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of two, separate 
10 percent evaluations for neurovascular disturbances of the 
left and right feet.  The reasons follow.

The Board notes that at the time the 10 percent evaluation 
for neurovascular disturbances of feet was granted, the 
Rating Scheduled provided for a 10 percent evaluation for 
mild symptoms, chilblains for bilateral involvement.  38 
C.F.R. § 4.104 Diagnostic Code 7122 (effective prior to 
January 12, 1998).  This is why the veteran had a 10 percent 
evaluation for both feet.  However, effective January 12, 
1998, the Rating Schedule provided for separate evaluations 
for each part affected by the cold injury.  38 C.F.R. § 4.104 
Diagnostic Code 7122 (2001) at Note 2.  Thus, the veteran is 
entitled to two, separate evaluations for the left and right 
feet.  See id.

In line with the 10 percent evaluation, the veteran has pain 
and numbness in each foot.  He reported such symptoms at the 
February 1999 VA examinations and when seen for outpatient 
treatment in June 1998, and the examiners verified the 
veteran's complaints.  Thus, a 10 percent evaluation for the 
left foot is granted and a 10 percent evaluation for the 
right foot is granted under the current criteria under 
Diagnostic Code 7122.  See id.

The Board must now consider whether an evaluation in excess 
of 10 percent for each foot is warranted and finds that it is 
not.  There is no evidence that the veteran has any tissue 
loss, nail abnormalities, or color changes.  Id.  In fact, 
there is evidence to the contrary, as the examiner 
specifically denied such findings in the February 1999 VA 
examination report.  Additionally, there are no x-ray 
abnormalities of the left or right foot to warrant a 
20 percent evaluation for each foot.  Id.  For these reasons, 
the Board finds that the preponderance of the evidence is 
against evaluations in excess of 10 percent for the left foot 
and the right foot under Diagnostic Code 7122.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than a 10 percent 
evaluation for the service-connected neurovascular 
disturbances of feet, he is correct, and the Board has 
granted him two, separate 10 percent evaluations for the left 
and right feet.  However, to the extent that he implies he 
warrants more than a 10 percent evaluation for each foot, the 
medical findings do not support his assertions.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking his contentions into account and the 
medical findings, an evaluation in excess of 10 percent for 
the left foot and an evaluation in excess of 10 percent for 
the right foot is not warranted for the reasons stated above.  
To this extent, the preponderance of the evidence is against 
his claims and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



ORDER

Entitlement to a 10 percent evaluation for neurovascular 
disturbances of the left foot is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent evaluation for neurovascular 
disturbances of the right foot is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

